Order, Supreme Court, New York County (Charles E. Ramos, J.), entered July 13, 2011, which, insofar as appealed from as limited by the briefs, denied that branch of defendants-appellants’ motion to dismiss plaintiffs fourth cause of action as against defendant owner, unanimously affirmed, with costs.
Plaintiff subcontractor filed a valid mechanic’s lien against the premises, which, given the absence of any contractual privity, provides a basis for its claim against the owner for trust violations under article 3-A of the Lien Law (see Lien Law § 71 [3] [a]; see Quantum Corporate Funding v L.P.G. Assoc., 246 AD2d 320, 322 [1st Dept 1998], lv denied 91 NY2d 814 [1998]; see also Spectrum Painting Contrs., Inc. v Kreisler Borg Florman Gen. Constr. Co., Inc., 64 AD3d 565, 576 [2d Dept 2009]; Weber v Welch, 246 AD2d 782, 784 [3d Dept 1998]).
We have considered the owner’s remaining contentions and find them unavailing. Concur — Gonzalez, EJ., Mazzarelli, Renwick, Richter and Gische, JJ.